                                          Case 5:19-cv-00537-BLF Document 31 Filed 01/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON SMITH,
                                  11                                                     Case No. 19-00537 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER OF DISMISSAL
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14     A. TAMAYO, et al.,
                                  15                  Defendants.
                                                                                         (Docket No. 30)
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. §
                                  19   1983 against prison officials at the Correctional Training Facility. The matter was referred
                                  20   to Magistrate Judge Illman for a settlement conference under the Pro Se Prisoner
                                  21   Settlement Program on August 10, 2020. Dkt. No. 25. A settlement hearing was set for
                                  22   January 15, 2021. Dkt. No. 28. On that date, Judge Illman filed a minute entry stating that
                                  23   the matter settled. Dkt. No. 29.
                                  24          On January 26, 2021, the parties filed a stipulation for voluntary dismissal of this
                                  25   matter with prejudice. Dkt. No. 30. The signed stipulation states:
                                  26
                                                     Plaintiff Jason Andrew Smith and Defendants A. Tamayo and M.
                                  27          Atchley stipulate to a dismissal of this entire action with prejudice under
                                              Federal Rule of Civil Procedure 41(a)(1)(A)(ii). [¶] Each party shall bear
                                  28          its own litigation costs and attorneys’ fees.
                                            Case 5:19-cv-00537-BLF Document 31 Filed 01/27/21 Page 2 of 2




                                   1   Dkt. No. 30 at 1-2.
                                   2            Accordingly, IT IS HEREBY ORDERED THAT this action and all claims asserted
                                   3   herein against Defendants are DISMISSED WITH PREJUDICE.
                                   4            The Clerk shall close the file.
                                   5            IT IS SO ORDERED.
                                   6   Dated: __January 27, 2021__________             ________________________
                                                                                       BETH LABSON FREEMAN
                                   7
                                                                                       United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\BLF\CR.19\00537Smith_dism(settled)
                                  26

                                  27

                                  28                                               2
